— In an action, inter alia, to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Orange County (Berry, J.), dated January 23, 2001, which, sua sponte, dismissed the complaint.
Ordered that on the Court’s own motion, the notice of appeal is treated as an application for leave to appeal, and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the Supreme Court properly dismissed the complaint. Ritter, J.P., Smith, Krausman and Townes, JJ., concur.